Name: 2005/964/EC: Council Decision of 21 December 2005 on the conclusion, on behalf of the European Community, of the Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) Text with EEA relevance
 Type: Decision
 Subject Matter: Asia and Oceania;  electronics and electrical engineering;  tariff policy;  America;  European construction;  international affairs
 Date Published: 2005-12-31; 2006-06-29

 31.12.2005 EN Official Journal of the European Union L 349/24 COUNCIL DECISION of 21 December 2005 on the conclusion, on behalf of the European Community, of the Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) (Text with EEA relevance) (2005/964/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission (1), Whereas: (1) Multi-Chip Integrated Circuits (MCPs) are a new form of semiconductors which did not exist at the time of negotiation of the WTO Information Technology Agreement. Had they existed at the time, they would have probably been included at zero tariff level. Trade in this important technology should be facilitated. (2) The Commission has negotiated on behalf of the Community an Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) (hereinafter referred to as the Agreement), within the framework of the Government/Authorities Meeting on Semiconductors (GAMS). (3) The Agreement eliminates applied duties and charges on MCPs, whilst leaving the WTO bound rates unchanged. (4) The Agreement has been authenticated by the Secretary General of the Council of the European Union as depository on 28 November 2005. (5) The Agreement should be concluded on behalf of the Community. (6) Paragraph 7(a) of the Agreement provides that after the depositary receives four instruments of acceptance, those accepting Parties shall agree on a date of entry into force of the Agreement. It is appropriate to authorise the Commission, as representative of the Community in GAMS, to agree on a date in that regard with the other Parties to the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on Duty-Free Treatment of Multi-Chip Integrated Circuits (MCPs) is hereby concluded on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commission is authorised to agree with the other Parties to the Agreement on a date of entry into force. This date will be published in the Official Journal of the European Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the Community, the instrument of acceptance of the agreement in accordance with paragraph 7(b) thereof. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) Not yet published in the Official Journal.